PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Debra BICK
Application No. 15/250,946
Filed: 30 Aug 2016
Attorney Docket Number: BICK-001
For: MASSAGE BALL SYSTEMS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed January 21, 2022, to revive the above-identified application.
 
The petition is DISMISSED.
 
Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.
 
The reconsideration request should include a cover letter entitled "Renewed Petition under 37 CFR 1.137(a)." This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.
 
The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, August 2, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on November 5, 2019.  A Notice of Abandonment was mailed on February 20, 2020.
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed: (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.
 
With regards to item (1), a reply to the non-final Office action has been received in the form of a Notice of Appeal. With regards to item (2), the petition fee of $525.00 has been paid.
 
The petition lacks item (3) above.
With regards to item (3), while the petition filed January 21, 2022 includes a statement of unintentional delay, the petition does not provide sufficient details of unintentional delay. 
 
This petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(ii)(C) and (D).
 
The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two  years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based, on Unintentional Delay, 85 FR 12222 (March 2. 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that  establishes the entire delay was unintentional is required.
 
The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof  to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).
 
The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application.  Petitioner must explain the  delay between when the reply was due and when the reply was filed.
 
The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why this initial petition was not filed until January 21, 2022.
 
The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a).
 
When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. See In Application of G, 11 USPQ2d 1378, 1380 (Comm'r Pat 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, IO USPQ2d 1477, 1478 (Comm'r Pat. 1988).  Petitioner’s failure to carry the burden of proof to establish that the "entire" delay was "unintentional" may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application.
Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant's delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Applicant must provide the approximate dates and explain the circumstances that occurred from
November 2019 to the present that caused applicant’s delay in taking action to revive the application.  In particular, Applicant stated she first learned her application was abandoned on January 7, 2022.  The delay between when this application went abandoned in November 2019 and the filing of this initial petition in January 2022 is over 2 years.  The statement by Applicant that the original patent attorney never communicated that the application went abandoned or had an outstanding office action is insufficient to establish applicant’s delay was unintentional. Further information as to what applicant did during the period that is longer than 2 years since abandonment of the application is requested.  
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

 
Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions